Exhibit 10.9


ASSERTIO THERAPEUTICS, INC.
NOTICE OF RESTRICTED STOCK UNIT GRANT AND
AWARD AGREEMENT
(Inducement Award)
This Award (as defined below) is an inducement material to the Participant’s
entry into employment within the meaning of Nasdaq Listing Rule 5635(c)(4). This
Award is granted outside of the Assertio Therapeutics, Inc. Amended and Restated
2014 Omnibus Incentive Plan, as amended (the “Plan”), however, the Award will be
subject to terms and conditions substantially identical to the terms and
conditions set forth in the Plan as if the Award were granted under the Plan,
and the terms and conditions of the Plan applicable to an award of restricted
stock units granted under the Plan are incorporated herein by this reference. As
such, unless otherwise defined herein, the terms defined in the Plan will have
the same defined meanings in this Notice of Restricted Stock Unit Grant and
Award Agreement (the “Award Agreement”).
[Awardee Name Address]
NOTICE OF GRANT
We are very pleased to notify you that, in connection with the commencement of
your employment with Assertio Therapeutics, Inc. (the “Company”), you have been
granted the right to receive an Award of Restricted Stock Units, subject to the
terms and conditions of the Plan and this Award Agreement, as follows:
Grant Number: [________]
Date of Grant: [________]
Vesting Commencement Date: [________]
Number of Restricted Stock Units: [________]
Vesting Schedule: [________]
The Restricted Stock Unit and Awardee’s right to acquire any shares of Common
Stock (“Shares”) hereunder will immediately terminate upon Termination (as
defined below) of Awardee.
By Awardee’s acceptance of this Award, Awardee and the Company agree that this
Award is granted under and governed by the terms and conditions of the Plan
applicable to this Award and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all of
which are made a part of this document. Awardee has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan applicable to this Award and this Award Agreement.
Awardee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions relating to the Plan or
this Award Agreement. Awardee further agrees to notify the Company upon any
change in the residence address indicated above.





--------------------------------------------------------------------------------






EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant section of this Award Agreement (the “Awardee”) an Award of Restricted
Stock Units, subject to all of the terms and conditions in this Award Agreement.
This Award is an inducement material to the Participant’s entry into employment
within the meaning of Nasdaq Listing Rule 5635(c)(4). This Award is granted
outside of the Plan, however, the Award will be subject to terms and conditions
substantially identical to the terms and conditions set forth in the Plan as if
the Award were granted under the Plan, and the terms and conditions of the Plan
applicable to an award of restricted stock units granted under the Plan are
incorporated herein by this reference. A copy of the Plan is available at
www.etrade.com, and is available on request from the Company’s Human Resources
Department. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan.
2.    Company’s Obligation to Pay. Subject to deferral under Section 5, each
Restricted Stock Unit represents the right to receive a Share on the date it
vests. Unless and until the Award will have vested in the manner set forth in
Section 4, Awardee will have no right to payment of any such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, the Award
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Section 4 will be paid to Awardee (or in the event of Awardee’s
death, to his or her estate) in whole Shares, subject to Awardee satisfying any
applicable tax withholding obligations. Subject to the provisions of Section 5
and Section 6, such vested Restricted Stock Units will be paid in Shares as soon
as practicable after vesting, but in each such case within the period ending no
later than the date that is two and one-half (2-1/2) months from the end of the
Company’s tax year that includes the vesting date. Notwithstanding the
foregoing, the Committee may, in its sole and absolute discretion, settle all or
a portion of the vested Restricted Stock Units in cash based on the Fair Market
Value of a Share on the vesting date.
3.    Dividend Equivalents. Dividend equivalents payable on the Award, if any,
will be accrued on behalf of the Awardee at the time that cash dividends are
otherwise paid to owners of Shares. Interest will be credited on accrued
dividend equivalent balances and will vest and will be paid to the Awardee with
the distribution of the shares following the vesting date pursuant to Section 2.
4.    Vesting Schedule. Except as provided in Section 5, and subject to Section
6, the Award will vest in accordance with the vesting provisions set forth in
the Notice of Grant section of this Award Agreement. Restricted Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Awardee in accordance with any of the provisions of
this Award Agreement if Awardee has been Terminated prior to the date such
vesting occurs.
5.    Committee Discretion. Notwithstanding anything in this Award Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units is accelerated in connection with
Awardee’s Termination (provided that such Termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) Awardee is a “specified employee” within the
meaning of Section 409A at the time of such Termination and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Awardee on or within the six (6)
month period following Awardee’s Termination, then the payment of such
accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Awardee’s Termination, unless the
Awardee dies following his or her Termination, in which case, the Restricted
Stock Units will be paid in Shares to the Awardee’s estate as soon as
practicable following his or her death. It is the intent of this Award Agreement
to comply with or be exempt from the requirements of Section 409A so that none
of the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. For purposes
of this Award Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
6.    Election to Defer Distribution. If the distribution is subject to U.S. tax
law, an eligible Awardee may be allowed to elect to defer the distribution of
some or all of the Shares earned under the Award. Such election shall be in
accordance with rules established by the Committee and in general must be
received in writing by the Company no later than the date specified by the
Committee in connection with the establishment of procedures for deferral. The
deferral, if elected, will result in the transfer of the Restricted Stock Units
into the Company’s deferred compensation plan in effect, and applicable


2

--------------------------------------------------------------------------------




to the Awardee at the time the Restricted Stock Units would have otherwise been
distributed. The applicable Company deferred compensation plan rules will govern
the administration of this Award beginning on the date the Restricted Stock
Units are credited to the applicable deferred compensation plan.
7.    Forfeiture upon Termination. Notwithstanding any contrary provision of
this Award Agreement, the portion of the Award that has not vested as of the
time of Awardee’s Termination for any or no reason and Awardee’s right to
acquire any Shares hereunder will immediately terminate. For purposes of this
Award Agreement, “Termination” means that the Awardee has ceased to be, with or
without any cause or for any reason, an Employee, Director or Consultant.
However, unless so determined by the Committee, “Termination” shall not include
a change in status from an Employee, Consultant or Director to another such
status. An event that causes an affiliate to cease being an affiliate shall be
treated as the “Termination” of that affiliate’s Employees, Directors and
Consultants.
8.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Awardee,
unless and until satisfactory arrangements (as determined by the Committee) will
have been made by Awardee with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Committee, in its sole discretion and pursuant to such procedures as
it may specify from time to time, may permit Awardee to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Awardee through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld. To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Awardee; provided, however, that
such reduction shall be the sole method of satisfying tax withholding
obligations for any Awardee who is subject to Section 16 of the Exchange Act. If
Awardee fails to make satisfactory arrangements for the payment of any required
tax withholding obligations hereunder at the time any applicable Restricted
Stock Units otherwise are scheduled to vest, Awardee will permanently forfeit
such Restricted Stock Units and any right to receive Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company.
9.    Rights as Shareholder. Neither Awardee nor any person claiming under or
through Awardee will have any of the rights or privileges of a shareholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Awardee. After such issuance, recordation and delivery, Awardee will have all
the rights of a shareholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
10.    No Guarantee of Continued Service. AWARDEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
AWARDEE) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF
RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. AWARDEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, DIRECTOR OR
CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH AWARDEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING AWARDEE) TO TERMINATE AWARDEE’S
RELATIONSHIP AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT ANY TIME, WITH OR WITHOUT
CAUSE.
11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12.    Additional Conditions to Issuance of Shares. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Awardee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company


3

--------------------------------------------------------------------------------




determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
13.    Plan Governs. This Award Agreement is subject to terms and provisions
substantially identical to the terms and provisions of the Plan applicable to
similar awards granted under the Plan.
14.    Committee Authority. The Committee will have the power to interpret the
Plan (as applicable to this Award) and this Award Agreement and to adopt such
rules for the administration, interpretation and application of the Plan to this
Award as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Committee in good faith will be final and binding
upon Awardee, the Company and all other interested persons. No member of the
Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means or request
Awardee’s consent to participate in this Award by electronic means. Awardee
hereby consents to receive such documents by electronic delivery and agrees to
participate in this Award through any on-line or electronic system established
and maintained by the Company or another third party designated by the Company.
16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
17.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
18.    Modifications to the Agreement. Awardee expressly warrants that he or she
is not accepting this Award Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Award Agreement or the Plan as applied to this Award can be made only in
an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Awardee, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
19.    Acknowledgment. By accepting this Award, Awardee expressly warrants that
he or she has received, read and understood a description of the Plan as applied
to this Award.


4

--------------------------------------------------------------------------------




ASSERTIO THERAPEUTICS, INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AND AWARD AGREEMENT
(Inducement Award)
This Award (as defined below) is an inducement material to the Participant’s
entry into employment within the meaning of Nasdaq Listing Rule 5635(c)(4). This
Award is granted outside of the Assertio Therapeutics, Inc. Amended and Restated
2014 Omnibus Incentive Plan, as amended (the “Plan”), however, the Award will be
subject to terms and conditions substantially identical to the terms and
conditions set forth in the Plan as if the Award were granted under the Plan,
and the terms and conditions of the Plan applicable to an award of
performance-based restricted stock units granted under the Plan are incorporated
herein by this reference. As such, unless otherwise defined herein, the terms
defined in the Plan will have the same defined meanings in this Notice of
Performance-Based Restricted Stock Unit Grant and Award Agreement (the “Award
Agreement”).
[Awardee Name Address]
NOTICE OF GRANT
We are very pleased to notify you that, in connection with the commencement of
your employment with Assertio Therapeutics, Inc. (the “Company”), you have been
granted the right to receive an Award of Performance-Based Restricted Stock
Units, subject to the terms and conditions of the Plan applicable to this Award
and this Award Agreement, as follows:
Grant Number: [______]
Date of Grant: [______]
Vesting Commencement Date: [______]
Target Number of PSUs: [______]
Maximum Number of PSUs: [______]
Performance Period: February 6, 2018 to February 5, 2021
Settlement Date: March 15, 2021 (or such earlier date on which the Committee
certifies the level of achievement of the performance goals set forth below with
respect to calendar year 2020).
Vesting:
For one-third of the Target Number of PSUs (the “Tranche 1 PSUs”), a percentage
(not to exceed 200%) of the Tranche 1 PSUs (determined on a cumulative basis)
are eligible to vest as set forth in the table below based on the Company’s
percentile rank of TSR (as defined below) against the Russell 3000
Pharmaceuticals Industry (Total Return) Index over the first 12, 24 and 36
months of the Performance Period (each such corresponding February 5, a
“Measurement Date”); provided, however, that no more than 100% of the Tranche I
PSUs shall be eligible to vest with respect to performance through the first
Measurement Date or second Measurement Date. For the avoidance of doubt, if any
portion of the Tranche 1 PSUs vest based upon performance through the first
Measurement Date or second Measurement Date, the number of Tranche 1 PSUs that
vest based upon performance through any subsequent Measurement Date shall be
determined pursuant to the table below taking into account that percentage of
the Tranche 1 PSUs that vested based upon performance through a preceding
Measurement Date such that over the full Performance Period no more than 200% of
the Trance 1 PSUs shall become vested.
For an additional one-third of the Target Number of PSUs (the “Tranche 2 PSUs”),
a percentage (not to exceed 200%) of the Tranche 2 PSUs (determined on a
cumulative basis) are eligible to vest as set forth in the table below based on
the Company’s percentile rank of TSR (as defined below) against the Russell 3000
Pharmaceuticals Industry (Total Return) Index over the first 24 and 36 months of
the Performance Period; provided, however, that no more than 100% of the Tranche
2 PSUs shall be eligible to vest with respect to performance through the second
Measurement Date. For the avoidance of doubt, if any portion of the Tranche 2
PSUs vest based upon performance through the second Measurement Date, the number
of Tranche 2 PSUs that vest based upon performance through the third Measurement
Date shall be determined pursuant to the table below


5

--------------------------------------------------------------------------------




taking into account that percentage of the Tranche 2 PSUs that vested based upon
performance through the second Measurement Date such that over the full
Performance Period no more than 200% of the Trance 2 PSUs shall become vested.
For the final one-third of the Target Number of PSUs (the “Tranche 3 PSUs” and
collectively with the Tranche 1 PSUs and Tranche 2 PSUs, the “PSUs”), a
percentage (not to exceed 200%) of the Tranche 3 PSUs (determined on a
cumulative basis) are eligible to vest as set forth in the table below based on
the Company’s percentile rank of TSR (as defined below) against the Russell 3000
Pharmaceuticals Industry (Total Return) Index over the full Performance Period.
No portion of the Award shall vest with respect to performance through any
Measurement Date until the date that the Committee certifies the level of
performance achieved, which certification shall occur promptly and no later than
March 15 following the Measurement Date (the date of such certification, the
“Vesting Date”). Notwithstanding anything herein to the contrary, the vested
portion of the PSUs, including any portion that vests with respect to
performance through the first Measurement Date or second Measurement Date, will
not be settled by the issuance of Shares until the earlier of the Settlement
Date set forth above and the date of the Awardee’s Termination (as defined
below).
Award Based Upon Relative TSR
Relative TSR Percentile
Cumulative
Vested %
90th or greater
200%
75th
150%
50th
100%
25th
50%
Below 25th
0%

For purposes of this Award Agreement, “Total Shareholder Return” or “TSR” means,
with respect to (a) the Company or (b) any member of the Russell 3000
Pharmaceuticals Industry (Total Return) Index, the quotient of the Ending
Average Share Value over the Beginning Average Share Price for the applicable
entity, expressed as a percentage return; provided, however, that TSR for a
member of the Index that becomes subject to bankruptcy, liquidation or
dissolution (other than as part of a merger or similar acquisition) will be
negative one hundred percent (-100%). “Beginning Average Share Price” means the
average closing price of either (a) the shares of Common Stock or (b) the stock
of a member of the Index, as applicable, in any such case over the ten (10)
trading day period ending on the day immediately preceding the first date of the
Performance Period. “Ending Average Share Value” means the sum of (a) the
average closing price of either (i) the shares of Common Stock or (ii) the stock
of a member of the Index, as applicable, in any such case over the ten (10)
trading day period ending on the applicable Measurement Date plus (b) the sum of
all dividends paid on (x) a share of Common Stock or (y) a share of stock of a
member of the Index, as applicable, in any such case during the applicable
portion of the Performance Period (assuming such dividends are reinvested in
shares); provided, however, that in the event of a Change of Control prior to
any Measurement Date, the “Ending Average Share Value” for purposes of the
Company shall equal the sum of (I) the price per share of the Company’s common
stock to be paid to the holders thereof in accordance with the definitive
agreement governing the transaction constituting the Change of Control (or, in
the absence of such agreement, the closing price per share for the last trading
day prior to the consummation of the Change of Control) and (II) the sum of all
dividends paid on a share during the applicable portion of the Performance
Period (assuming such dividends are reinvested in Shares), but in no event shall
result in the vesting of less than 100% of the target number of PSUs (taking
into account the portion of the award that vested, if any, prior to the Change
of Control).
The Award and Awardee’s right to acquire any shares of Common Stock (“Shares”)
hereunder will immediately terminate upon Termination (as defined below) of
Awardee.
By Awardee’s acceptance of this Award, Awardee and the Company agree that this
Award is granted under and governed by the terms and conditions of the Plan
applicable to this Award and this Award Agreement, including the Terms and
Conditions of Performance-Based Restricted Stock Unit Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Awardee has reviewed
the Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Plan applicable to this Award and this Award
Agreement. Awardee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan or this Award Agreement. Awardee further agrees to notify the Company upon
any change in the residence address indicated above.


6

--------------------------------------------------------------------------------






EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant section of this Award Agreement (the “Awardee”) an Award of
Performance-Based Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement. This Award is an inducement material to the
Participant’s entry into employment within the meaning of Nasdaq Listing Rule
5635(c)(4). This Award is granted outside of the Plan, however, the Award will
be subject to terms and conditions substantially identical to the terms and
conditions set forth in the Plan as if the Award were granted under the Plan,
and the terms and conditions of the Plan applicable to an award of
performance-based restricted stock units granted under the Plan are incorporated
herein by this reference. A copy of the Plan is available at www.etrade.com, and
is available on request from the Company’s Human Resources Department.
Capitalized terms used and not defined in this Award Agreement will have the
meaning set forth in the Plan.
2.    Company’s Obligation to Pay. Subject to deferral under Section 5, each PSU
represents the right to receive a Share on the Settlement Date set forth in the
Notice of Grant section of this Award Agreement. Unless and until the Award will
have vested in the manner set forth in Section 4, Awardee will have no right to
payment of any such PSUs. Prior to actual payment of any vested PSUs, the Award
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any PSUs that vest in accordance with
Section 4 will be paid to Awardee (or in the event of Awardee’s death, to his or
her estate) in whole Shares, subject to Awardee satisfying any applicable tax
withholding obligations. Subject to the provisions of Section 5 and Section 6,
such vested PSUs will be paid in Shares on the Settlement Date, or, if earlier,
the date of the Awardee’s Termination (as defined below). Notwithstanding the
foregoing, the Committee may, in its sole and absolute discretion, settle all or
a portion of the vested PSUs in cash based on the Fair Market Value of a Share
on the Settlement Date.
3.    Dividend Equivalents. Dividend equivalents payable on the Award, if any,
will be accrued on behalf of the Awardee at the time that cash dividends are
otherwise paid to owners of Shares. Interest will be credited on accrued
dividend equivalent balances and will vest and will be paid to the Awardee with
the distribution of the shares following the Vesting Date pursuant to Section 2.
4.    Vesting Schedule. Except as provided in Section 5, and subject to Section
6, the Award will vest in accordance with the vesting provisions set forth in
the Notice of Grant section of this Award Agreement. PSUs scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Awardee in accordance with any of the provisions of this Award Agreement if
Awardee has been Terminated prior to the date such vesting occurs.
5.    Committee Discretion. Notwithstanding anything in this Award Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the PSUs is accelerated in connection with Awardee’s Termination
(provided that such Termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to death,
and if (x) Awardee is a “specified employee” within the meaning of Section 409A
at the time of such Termination and (y) the payment of such accelerated PSUs
will result in the imposition of additional tax under Section 409A if paid to
Awardee on or within the six (6) month period following Awardee’s Termination,
then the payment of such accelerated PSUs will not be made until the date six
(6) months and one (1) day following the date of Awardee’s Termination, unless
the Awardee dies following his or her Termination, in which case, the PSUs will
be paid in Shares to the Awardee’s estate as soon as practicable following his
or her death. It is the intent of this Award Agreement to comply with or be
exempt from the requirements of Section 409A so that none of the PSUs provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
6.    Election to Defer Distribution. If the distribution is subject to U.S. tax
law, an eligible Awardee may be allowed to elect to defer the distribution of
some or all of the Shares earned under the Award. Such election shall be in
accordance with rules established by the Committee and in general must be
received in writing by the Company no later than the date specified by the
Committee in connection with the establishment of procedures for deferral. The
deferral, if elected, will result in the transfer of the PSUs into the Company’s
deferred compensation plan in effect, and applicable to the Awardee at the time
the PSUs would have otherwise been distributed. The applicable Company deferred
compensation plan rules will


7

--------------------------------------------------------------------------------




govern the administration of this Award beginning on the date the PSUs are
credited to the applicable deferred compensation plan.
7.    Forfeiture upon Termination. Notwithstanding any contrary provision of
this Award Agreement, the balance of the Award that has not vested based upon
performance through the end of the Performance Period set forth in the Notice of
Grant or as of the time of Awardee’s Termination for any or no reason and
Awardee’s right to acquire any Shares hereunder will immediately terminate. For
purposes of this Award Agreement, “Termination” means that the Awardee has
ceased to be, with or without any cause or for any reason, an Employee, Director
or Consultant. However, unless so determined by the Committee, “Termination”
shall not include a change in status from an Employee, Consultant or Director to
another such status. An event that causes an affiliate to cease being an
affiliate shall be treated as the “Termination” of that affiliate’s Employees,
Directors and Consultants.
8.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Awardee,
unless and until satisfactory arrangements (as determined by the Committee) will
have been made by Awardee with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Committee, in its sole discretion and pursuant to such procedures as
it may specify from time to time, may permit Awardee to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Awardee through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld. To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Awardee; provided, however, that
such reduction shall be the sole method of satisfying tax withholding
obligations for any Awardee who is subject to Section 16 of the Exchange Act. If
Awardee fails to make satisfactory arrangements for the payment of any required
tax withholding obligations hereunder at the time any applicable PSUs otherwise
are scheduled to vest, Awardee will permanently forfeit such PSUs and any right
to receive Shares thereunder and the PSUs will be returned to the Company at no
cost to the Company.
9.    Rights as Shareholder. Neither Awardee nor any person claiming under or
through Awardee will have any of the rights or privileges of a shareholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Awardee. After such issuance, recordation and delivery, Awardee will have all
the rights of a shareholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
10.    No Guarantee of Continued Service. AWARDEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PSUS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT THE WILL OF THE COMPANY
(OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING AWARDEE) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PSUS OR ACQUIRING SHARES
HEREUNDER. AWARDEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS AN EMPLOYEE, DIRECTOR OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH AWARDEE’S RIGHT OR THE RIGHT
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING AWARDEE) TO
TERMINATE AWARDEE’S RELATIONSHIP AS AN EMPLOYEE, DIRECTOR OR CONSULTANT AT ANY
TIME, WITH OR WITHOUT CAUSE.
11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12.    Additional Conditions to Issuance of Shares. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Awardee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the


8

--------------------------------------------------------------------------------




Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.
13.    Plan Governs. This Award Agreement is subject to terms and provisions
substantially identical to the terms and provisions of the Plan applicable to
similar awards granted under the Plan.
14.    Committee Authority. The Committee will have the power to interpret the
Plan (as applicable to this Award) and this Award Agreement and to adopt such
rules for the administration, interpretation and application of the Plan to this
Award as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any PSUs
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith will be final and binding upon Awardee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means or request
Awardee’s consent to participate in this Award by electronic means. Awardee
hereby consents to receive such documents by electronic delivery and agrees to
participate in this Award through any on­ line or electronic system established
and maintained by the Company or another third party designated by the Company.
16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
17.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
18.    Modifications to the Agreement. Awardee expressly warrants that he or she
is not accepting this Award Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Award Agreement or the Plan as applied to this Award can be made only in
an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Awardee, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of PSUs.
19.    Acknowledgment. By accepting this Award, Awardee expressly warrants that
he or she has received, read and understood a description of the Plan as applied
to this Award.




9